Citation Nr: 1341167	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from September 1984 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for both bilateral hearing loss and major depressive disorder with alcohol abuse in remission.  A noncompensable rating was assigned for the bilateral hearing loss and a 30 percent rating was assigned for major depressive disorder with alcohol abuse in remission, both made effective January 30, 2009.  The Veteran appealed the initial noncompensable ratings assigned for these two disabilities.  

In a December 2010 rating decision, the RO granted an increased rating of 50 percent for major depressive disorder with alcohol abuse in remission, effective January 30, 2009.  As this is not the highest possible rating for this disability, the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, while the December 2010 Statement of the Case denied a rating in excess of 50 percent for the service-connected major depressive disorder with alcohol abuse in remission, the Veteran limited his substantive appeal (VA Form 9 received in April 2011) to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  As such, the issue of entitlement to an increased rating for the Veteran's major depressive disorder with alcohol abuse in remission is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more severe than is contemplated by the currently assigned noncompensable rating.  

The record contains a private treatment record dated in May 2009, which indicates that audiogram results revealed essentially normal hearing thresholds on the right and a conductive hearing loss on the left.  

A March 2009 VA examination report indicates that speech recognition scores using the Maryland CNC word list were 96 percent in the right ear and 92 percent in the left ear.  The examiner stated that hearing sensitivity as within normal limits on the right and in the left ear results revealed a moderate to moderately severe mixed hearing loss.  A May 2010 VA examination report reflects that speech recognition scores using the Maryland CNC word list were 80 percent in the right ear and 88 percent in the left ear.  The examiner stated that the Veteran has an asymmetric hearing loss, with normal to mild hearing loss on the right and mild to severe hearing loss on the left.  Based upon these medical records, a worsening of the Veteran's hearing has been shown.  

Additionally, in his VA Form-9 the Veteran indicated that he has had several hearing tests, and that the hearing tests indicate a more severe hearing loss than was shown at the last hearing test through VA.  The record does not contain a more recent hearing test than the May 2010 VA examination report.  Moreover, in his VA Form-9 the Veteran requested that he be scheduled for a new VA audiology examination.  Similarly, the Veteran's representative, in the April 2012 informal hearing presentation, appears to indicate that the Veteran claims that his hearing loss is worse than shown at his last VA hearing test.

To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In March 2011, the Veteran submitted a letter from the Social Security Administration (SSA) indicating that he was awarded SSA disability benefits.  
However, the Veteran's claims file does not include his SSA records.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records.

The record reflects that the Veteran receives treatment for his bilateral hearing loss through VA.  The record contains VA treatment records from the VA Community Based Outpatient Clinic in Jackson, Mississippi, dating through December 2010.  As such, the Veteran's VA treatment records dating from December 2010 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected bilateral hearing loss.  The Board is particularly interested in all records of hearing tests dated from May 2010 to the present, which the Veteran referred to in his VA Form-9.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All evidence obtained should be associated with the record.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Obtain all treatment records for the Veteran from the VA Medical Center in Jackson, Mississippi and all associated Community Based Outpatient Clinics, as well as any other appropriate VA facility, to include but not limited to the Ann Arbor, Michigan VA Healthcare System, dated from December 2010 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

4.  After the above development has been completed, schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz  must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported. 

The examiner must also specifically address the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities and inquire as to the situations in which his hearing loss causes the greatest difficulty.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  When the development requested has been completed, readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


